518 Pa. 54 (1988)
540 A.2d 265
GRAND OAK NURSING HOME, INC., Appellant,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF PUBLIC WELFARE, Appellee.
UPPER BUCKS NURSING AND CONVALESCENT CENTERS, INC., Lafayette Manor, Inc., Millville Health Center, Inc., Greenleaf Nursing and Convalescent, Inc., Briarleaf Nursing and Convalescent, Inc., and Grand Oak Nursing Home, Inc., Appellants,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF PUBLIC WELFARE, Appellee.
Supreme Court of Pennsylvania.
Argued December 8, 1987.
Decided April 19, 1988.
Gerald Gornish, Philadelphia, for appellants.
Bruce G. Baron, Harrisburg, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.

ORDER
Prior Report ___ Pa.Cmwlth. ___, 541 A.2d 800.
*55 PER CURIAM.
The Orders of the Commonwealth Court are affirmed.
STOUT, J., did not participate in the consideration or decision of this case.